Pratt, J.
The appellant contends that the order made August 6, 1886, in effect appointed a receiver of a corporation, and that the court had no jurisdiction to appoint such a receiver.
The answer is that the order did not appoint a receiver, of a corporation or otherwise.
It authorized a receiver, whose appointment is not questioned,, to advance money specified and to which the corporation by its board of trustees afterwards assented.
The loan was made and has been repaid. We are not able to see that it was unwise; so far as we can judge no other course could have been discreetly pursued. And were the wisdom of the order doubtful, the laches of appellants in waiting four years before making complaint would deprive their present application of merit.
We find nothing in the case requiring discussion.
Order affirmed, with costs.
Barnard, P. J., and Dykman, J., concur.